Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-21-2005

Byrd v. Reliance Standard
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4656




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Byrd v. Reliance Standard" (2005). 2005 Decisions. Paper 69.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/69


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 04-4656


                                    JOHN H. BYRD,
                                         Appellant

                                            v.

              RELIANCE STANDARD LIFE INSURANCE COMPANY;
                GROUP LONG TERM DISABILITY INSURANCE
                     PROGRAM FOR DAN RIVER, INC.


                     Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 04-cv-02339)
                   District Judge: Honorable Clarence C. Newcomer


                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 8, 2005

            Before: RENDELL, FISHER and GREENBERG, Circuit Judges.

                               (Filed December 21, 2005)


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      John H. Byrd appeals the District Court’s grant of summary judgment against him,

and its denial of summary judgment in his favor. The District Court held that Byrd failed
to prove that he was entitled to continuing disability benefits because he could perform

the essential functions of his occupation as the manager of human resources for his

employer, Dan River, Inc. Thus, the District Court ruled in favor of the claims fiduciary,

appellee Reliance Standard, and the Dan River Disability Program.1 We will affirm.2

       Byrd’s claim rests on his contention that his job requires physical activity and

exertion beyond his physical capability. Byrd was employed by Dan River as human

resources manager prior to January 2003, when he underwent back surgery to remedy

back and left leg pain and numbness. Within two weeks of his surgery, Byrd told his

doctor that he had no further pain or weakness in his leg, and he was no longer

experiencing back pain. There was evidence of continued progress: Byrd was walking

one mile per day in April 2003, and four miles per day by July 2003. Byrd had been

receiving disability benefits related to his condition following surgery, but in November

2003, Reliance notified him that he would no longer be eligible for benefits. Physical

testing then ensued, with conflicting results. Finally, Reliance requested a

comprehensive two-day examination, which confirmed that Byrd could perform full-time

work at a sedentary physical demand level. Byrd contends that his occupation requires

exertion that he is unable to perform.



  1
    Although the Dan River Long Term Disability Program is a defendant and appellee,
the issues on appeal are directed at Reliance.
  2
    The District Court had jurisdiction over this case pursuant to 28 U.S.C. § 1331. We
have jurisdiction over this appeal pursuant to 28 U.S.C. §1291.

                                             2
       The critical inquiry before the District Court, and on appeal before us, is the nature

of the physical exertion required in order for Byrd to perform his job. Reliance proffered

the occupational description for human resource manager from the Dictionary of

Occupational Titles. U.S. Dep’t of Labor, DOT § 166.177-018. This classifies the job as

a sedentary strength occupation. Dan River’s position description is consistent with this

exertion level. However, Byrd relies upon an e-mail from Paul Dickens of Dan River

claiming that the job also required that Byrd “break up fights, carry boxes, save

employees from occupational disasters, and perform CPR.” Byrd did not offer any

evidence that he had ever had to perform the tasks identified by Mr. Dickens. Rather,

when asked to detail his duties, he identified them as “dealing with employee personnel

matters and labor relations.” Byrd’s Statement, Long Term Disability Application, May

18, 2003.

       The District Court employed the appropriate standard of review on summary

judgment, as well as the arbitrary and capricious standard of review applicable in a

situation involving claim denial where the plan provides discretionary authority to the

claims fiduciary, here, Reliance. See Anderson v. Liberty Lobby, Inc., 470 U.S. 242,

251-52 (1986); Firestone Tire and Rubber Co. v. Bruch, 489 U.S. 101, 111 (1989). We

review the District Court’s findings of fact under the clearly erroneous standard, and

review its legal determinations de novo. United States v. Dentsply Intern, Inc., 399 F.3d
181, 186 (3d Cir. 2005).



                                             3
       The able District Court judge 3 determined that the “sliding scale approach” that we

adopted in Pinto v. Reliance Standard Life Ins. Co., 214 F.3d 377 (3d Cir. 2000), should

apply because the employee benefit plan at issue provided discretionary authority to the

claims fiduciary. Accordingly, the District Court reasoned that the Pinto factors weighed

in favor of a standard of review slightly higher than the arbitrary and capricious standard.

       The District Court then proceeded to analyze the basis for the determination that

plaintiff was not totally disabled, as defined in the policy. The District Court concluded:

              After a careful review of the administrative record, this court
              must reject plaintiff’s argument that potential work situations
              such as breaking up fights, saving employees from
              occupational disasters, and performing CPR is a part of the
              plaintiff’s regular occupation. There is no evidence to
              suggest that plaintiff ever performed any of these tasks, or
              that they represent any part of plaintiff’s regular occupation
              . . . . Here, Reliance considered both the DOT occupation
              description as well as that of Dan River to determine the
              material duties of plaintiff’s regular occupation. Both title
              descriptions, read in conjunction with the administrative
              record, do not support plaintiff’s argument . . . .
              ....
              Reliance’s decision to deny benefits is not arbitrary and
              capricious even under heightened scrutiny. Because there are
              no genuine disputes of material fact as to whether Reliance
              acted arbitrarily and capriciously under the Pinto standard, the
              court will grant defendant’s motion and deny plaintiff’s
              motion.

District Court Op. at 7-8, 10.


  3
    The District Court judge who issued the opinion and order in this case, Judge
Clarence Newcomer, served on the District Court from November 1971 until one week
before his death on August 22, 2005.

                                             4
       We have noted that “regular occupation” is the usual work that the insured is

actually performing immediately before the onset of disability. See Lasser v. Reliance

Standard Life Ins. Co., 344 F.3d 381, 386 (3d Cir. 2003). Accordingly, we can find no

basis on which to disturb the District Court’s thoughtful and well-reasoned analysis and

conclusion. We will AFFIRM.4




  4
    Byrd also asserted a claim under section 409 and 502(a)(2) of ERISA for breach of
fiduciary duty, seeking to have Reliance removed as a claims fiduciary and to enjoin it
from serving as a fiduciary. Our cases make clear that such relief is available to the plan,
not to individual plan participants. See McMahon v. McDowell, 794 F.2d 100, 109 (3d
Cir. 1986); Alexander v. Whitman, 114 F.3d 1392, 1397 (3d Cir. 1997); Hein v. Fed.
Deposit Ins. Corp., 88 F.3d 210, 223 (3d Cir. 1996); Ream v. Frey, 107 F.3d 146, 151 (3d
Cir. 1997); Haberern v. Kaupp Vascular Surgeons, Ltd. Defined Benefit Pension Plan, 24
F.3d 1491, 1501 (3d Cir. 1994). This claim was properly dismissed.

                                             5